Exhibit 10.1
 
CHINA HOLDINGS, INC. EXECUTIVE EMPLOYMENT AND SERVICE CONTRACT


THIS EXECUTIVE EMPLOYMENT AND SERVICE CONTRACT (“CONTRACT”) is made as of the
18th day of December, 2007, by and between China Holdings, Inc., a Nevada
corporation, with its principal place of business at 101 Convention Center
Drive, Suite 700, Las Vegas, NV 89107-2001, U.S.A. (“CH” or “Company”);  and Mr.
Charles Y. Fu (“Executive”).


WHEREAS, CH desires to employ Executive, and Executive is willing to accept such
employment (the “Employment”) upon the terms and conditions hereinafter set
forth;


WHEREAS,  CH also desires to retain Executive for certain services (the
“Services”) in connection with joint ventures, mergers and acquisitions in the
People’s Republic China (“China” or the “PRC”) as well as raising capital by CH
for such joint ventures, mergers and acquisitions.


NOW, THEREFORE, in consideration of the premises and of the agreements
hereinafter contained, the parties agree as follows:


1. Position and Duties.  The Company hereby affirms its employment of Executive
as its President, to perform the duties and functions as are specified by the
Company’s ByLaws, under the authority of the Board of Directors as selected and
approved by the majority of the shareholders.


In addition to performing the duties and exercising the powers in connection
with the business of the Company which the Board of Directors may from time to
time assign to the Executive, the Executive shall further exercise the power and
the business of any associated and/or subsidiary companies of the Company, as
may be requested by the Board of Directors from time to time.


Executive hereby accepts such continued employment and, during the Employment
Term shall perform his duties (as set forth herein) in a diligent, trustworthy,
loyal, businesslike and efficient manner, all for the purpose of advancing the
business of the Company and increase shareholder value.


2. Term.  The commencement date of this CONTRACT is December 18, 2007, and shall
continue on for a term of five (5) years, or until he resigns or is terminated
in accordance with Section 5 of this CONTRACT.
 
 
1

--------------------------------------------------------------------------------



 
3. Compensation.  As compensation for his services, Executive shall receive the
following compensation, expense reimbursement and other benefits:


a.  
Base Salary.  For all services rendered by Executive pursuant to this CONTRACT,
the Company shall pay Executive an annual salary of US$200,000, which shall be
accumulated from December 18, 2007, and shall become fully payable upon raising
capital by CH in the amount that is not less than US$3 million.  In addition,
the Company hereby affirms its nomination by the management of the Company,
election and/or appointment of Executive as its Director upon the success of
raising capital by CH in the amount that is not less than US$3 million.



The Executive hereby agrees to waive his base salary in the event that the
Executive terminates the Contract prior to the first success of raising capital
in any amount by CH after the commencement of this CONTRCT.


b.  
Signing-In and Performance Stock Bonuses.  (i) Executive shall be entitled to a
signing-in common stock bonus in the amount of (1) 3,000,000 shares of common
stock of the Company which is restricted under the SEC Rule 144, to be issued to
Executive upon signing this CONTRACT and (2) 1,000,000 shares of common stock of
the Company which shall be freely tradable upon the effectiveness of an amended
S-8 registration filing and which shall be issued to the Executive immediately
upon the effectiveness of the amended S-8 registration filing.  The Company
shall file such S-8 registration as soon possible without undue delay.  (ii) In
addition, Executive shall be entitled to an additional signing-in common stock
bonus in the amount of (1) additional 3,000,000 shares of common stock of the
Company which is restricted under the SEC Rule 144, to be issued to Executive
either on July 18, 2008 or upon raising capital by CH in the amount that is not
less than US$3 million, whichever occurs earlier and (2) additional 1,000,000
shares of common stock of the Company which shall be freely tradable upon the
effectiveness of an amended S-8 registration filing and which shall be issued to
Executive either on July 18, 2008 or upon raising capital by CH in the amount
that is not less than US$3 million, whichever occurs earlier.  The Company shall
file such amended S-8 registration as soon possible without undue delay.  (iii)
Furthermore, Executive is also entitled to a performance common stock bonus in
the amount of 10,000,000 shares of common stock of the Company upon raising
capital by CH in the total amount in aggregate that is not less than US$8
million, and such stock bonus shall be issued to the Executive no less than
fifteen (15) business days from the date when the funds are deposited into the
Company’s bank account.

 
 
2

--------------------------------------------------------------------------------



 
c.  
Quarterly and Annual Stock Options. Executive shall be entitled to annual
option, vested quarterly, in the amount and under the terms and conditions as
follows:



1). During the 1st year of this Contract (i.e., from December 18, 2007 to
December 17, 2008), the Company shall issue 2 million common stock options at
the exercising price of $0.10 per share as SEC 144 Rule, to be vested quarterly
with 500,000 shares per quarter, and to be expired on and after December 17,
2010.  If this Contract terminated by the Executive before December 17, 2008,
these options shall be void and invalid, provided, however, there is no
financing occurred from December 18, 2007 to December 17, 2008).


2). During the 2nd year of this Contract (i.e., from December 18, 2008 to
December 17, 2009), the Company shall issue 2 million common stock options at
the exercising price of $0.20 per share as SEC 144 Rule, to be vested quarterly
with 500,000 shares per quarter, and to be expired on and after December 17,
2013.  If this Contract terminated by the Executive before December 17, 2009,
these options shall be void and invalid, provided, however, there is no
financing occurred from December 18, 2007 to December 17, 2009).


3). During the 3rd year of this Contract (i.e., from December 18, 2009 to
December 17, 2010), the Company shall issue 2 million common stock options at
the exercising price of $0.30 per share as SEC 144 Rule, to be vested quarterly
with 500,000 shares per quarter, and to be expired on and after December 17,
2014.  If this Contract terminated by the Executive before December 17, 2008,
these options shall be void and invalid, provided, however, there is no
financing occurred from December 18, 2007 to December 17, 2010).


4). During the 4th year of this Contract (i.e., from December 18, 2010 to
December 17, 2011), the Company shall issue 2 million common stock options at
the exercising price of $0.40 per share as SEC 144 Rule, to be vested quarterly
with 500,000 shares per quarter, and to be expired on and after December 17,
2015.  If this Contract terminated by the Executive before December 17, 2008,
these options shall be void and invalid, provided, however, there is no
financing occurred from December 18, 2007 to December 17, 2011).


5). During the 5th year of this Contract (i.e., from December 18, 2011 to
December 17, 2012), the Company shall issue 2 million common stock options at
the exercising price of $0.50 per share as SEC 144 Rule, to be vested quarterly
with 500,000 shares per quarter, and to be expired on and after December 17,
2016.  If this Contract terminated by the Executive before December 17, 2008,
these options shall be void and invalid, provided, however, there is no
financing occurred from December 18, 2007 to December 17, 2012).


d.  
Medical and Life Insurance Coverage.  Executive and his immediate family shall
be entitled to medical, dental, out-patient, hospitalization, health and life
insurance coverage. The Company also agrees to provide Executive with a term
life insurance policy.  The amount of such policy shall be determined by the
Company in its sole discretion. The Company’s Board of Directors may from time
to time grant Executive further benefits.  This clause, however, shall only
become applicable upon raising capital by CH in the total amount in aggregate
that is not less than US$5 million.

 
 
 
3

--------------------------------------------------------------------------------



 
e.  
Relocation and Moving Allowances.   If relocation is needed, Executive shall be
compensated for all the necessary moving and relocation expenses, visa fees,
regular family visit travel expenses, and children’s education and school
expenses as a result of the move or relocation, subject to prior approval by the
Chief Executive Officer of the Company in writing.



f.  
Annual Leave.   Executive shall be entitled to paid annual vacation of thirty
(30) days.  Any unused vacation in a particular year may be carried over into
the following year.



g.  
Reimbursement of Expenses.  Executive shall be reimbursed, upon submission of
appropriate vouchers and supporting documentation, for all travel, entertainment
and other out-of-pocket expenses incurred by Executive in the performance of his
duties hereunder, subject to prior approval by the Chief Executive Officer of
the Company in writing..



4. Termination.


 
a.
Termination Upon Notice.  Executive’s employment by CH may be terminated at the
discretion of either the Board of Directors of the Company or Executive by means
of written notice given to the other at least 90 days prior to the effective
date of such termination. Executive’s employment shall terminate immediately in
the event of Executive’s death or “Disability” (as defined below).



b.  
Severance Pay.  In the event Executive’s employment by CH is terminated by CH
for reasons that do not constitute “Cause” (as defined below) then:



(i) CH shall continue to pay Executive his base salary (in cash, stock and
options, and on the same dates as would have been paid had he remained an
employee) at the same rate (combined base rate and annual bonus rate per pay
period as was in effect at the time of termination) for a period of six (6)
months after the date of termination, provided that the Company has raised
capital in the amount of no less than US$3 million.  The severance period shall
increase to twelve (12) months in the event of a Change in control of the
Company.


     ‘Change in Control’ shall mean (1) the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization; or (2) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (3) the consummation of
transactions that result in more than 50% of the combined voting power or
beneficial interests of the Company’s securities being owned by persons who are
current stockholders of the Company.  A transaction shall not constitute a
Change of Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction."
 
 
4

--------------------------------------------------------------------------------


 
 
 
(ii)Those options to purchase shares in CH which have been granted to Executive
by CH, and which would have (but for such termination) vested and become
exercisable at the next vesting date following such termination, shall become
vested as of the date of termination and (together with any options which have
already vested) shall be exercisable for the same period as their original
terms.

 
 
 
(iii) The performance stock bonuses set forth in Section 3.b shall survive the
termination of this CONTRACT, for three (3) years from the date of termination,
provided the contacts with the sources of the financing were initiated by the
Executive during the term of this Contract.

 


 
c.
“Cause” Defined.  For purposes of this CONTRACT,  “Cause” means: (i) a material
violation of a specific written resolution by the majority of the Board of
Directors; (ii) gross negligence or willful misconduct by Executive as to a
matter which is material to CH.  No termination shall be for “Cause” under
clauses (i) or (ii) above unless Executive shall have first received written
notice from the Company’s Board of Directors advising Executive of the act or
omission that constitutes Cause and, if such act or omission is capable of cure,
has continued uncured for 60 days or such longer period for cure as is specified
in CH’s notice identifying such act or omission.



 
d.
“Disability” Defined.  For purposes of this CONTRACT, “Disability” means that
Executive shall have failed, because of illness or incapacity, to render
services of the character contemplated by this CONTRACT for a period of three
(3) consecutive months and on the date of determination continues to be so
disabled.  The existence or nonexistence of disability shall be determined in
good faith by the Board of Directors after notice in writing given to Executive
at least 30 days prior to such determination.  During such 30-day period,
Executive shall be permitted to make a presentation to the Board of Directors
for its consideration.

 
 
5

--------------------------------------------------------------------------------


 

 
 
5.       Non-Disclosure Agreement. Executive acknowledges the interest of the
company in maintaining the confidentiality of  information related to its
business and shall not at any time during the Employment Term or thereafter,
regardless of the reason for or circumstances of termination of employment,
directly or indirectly, reveal or cause to be revealed to any person or entity
the production processes, inventions, trade secrets, customers lists or other
confidential business information obtained by him as a result of his employment
or relationship with the Company, except when authorized in writing to do so
by  the Board of Directors of the Company; provided, however, that the parties
acknowledge that it is not the intent of this section to include within its
subject matter (i) information not proprietary to the Company, or (ii)
information which is in the public domain.



6.  Non-Competition


Within the non-competition territory, which is defined as the People’s Republic
of China (PRC) including the Hong Kong Special Administration Region
(Non-competition Territory), the Executive shall not, during the term of the
employment, directly compete with CH in the hydro-electric power industry and/or
biomass energy projects and/or mining industry (Non-competition Industries), by
being an executive, executive director, holder to more than five per cent of the
voting power of an entity that directly competes with CH in the Non-Competition
Industries within the Non-competition Territory, except as a beneficial holder
of shares or other securities of a corporate entity whose shares are quoted on a
recognized stock exchange.


7.  General Provisions.


a.  
Successors; Assignment.  This CONTRACT shall be binding upon and inure to the
benefit of CH and its respective successors and assigns, and any entity which
purchases all or substantially all of the business assets of CH, and any such
other entity shall be deemed “CH” hereunder.

 
CH has the right to assign payment of the compensation amount to one of its
overseas operating subsidiaries according to the location and service provided
by Executive.  Company agrees that Executive shall have to right to assign the
compensation and terms of this CONTRACT to a consulting company designated and
controlled by Executive.  This CONTRACT shall be binding upon and inure to the
benefit of Executive and his respective successors and assignees.

b.  
Entire Agreement; Modifications.  This CONTRACT constitutes the entire agreement
between the parties respecting the subject matter hereof, and supersedes all
prior negotiations agreements with respect thereto, whether written or oral.  No
provision of this CONTRACT may be modified or waived except by a written
agreement signed by the parties hereto.


 
 
6

--------------------------------------------------------------------------------


 

 
c.  
Obligations and Benefits.  The obligations and benefits set forth in this
CONTRACT shall be binding and inure to the benefit of the respective parties
hereto and their personal representatives, successors and permitted assigns.

d.  
Governing law.  This CONTRACT shall in all respects be interpreted, construed
and governed by and in accordance with the laws of New York, U.S.A. and the
parties hereby submit to the exclusive jurisdiction of the New York, U.S.A.
courts.

e.  
Severability.  If any portion or portions of this CONTRACT shall be, for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid and enforceable.

f.  
Counterparts.   This CONTRACT may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same CONTRACT.



6. Notices.  All notices and other communications under this CONTRACT will be
sufficient if written and sent by registered or certified mail, return receipt
requested, in the case of Executive, to his residence as shown on the Company’s
records, and in the case of the Company, to its registered office.


In Witness Whereof, this CONTRACT has been executed as of the date first written
above.
 
 
EXECUTIVE:
 

 Signed by:                  
/s/ Charles Y. Fu
   
 
 
Charles Y. Fu
   
 
 
 
   
 
 

 
CHINA HOLDINGS, INC.
 

         
/s/ Julianna Jenny Lu
   
 
 
Julianna Jenny Lu , Chairman of the Board and the Chief Executive Officer
   
 
 
 
   
 
 


 
Dated: December 18, 2007



7